Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/19/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, and 1.132 of Inventor Balu-Iyer, filed 8/19/20, have been entered.

2.   Claims 15 and 16 stand withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention or species.

Claims 1-9 are under examination.

3.   In view of Applicant’s amendment the previous rejection under 35 U.S.C. 103 has been withdrawn.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 1-9 stand rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the claimed method wherein the OPLS and antigen are administered “within 60  would function for the induction of immune tolerance.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of the specification reveals just a single example wherein the OPLS and antigen were not administered together (Example 14).  A review of the example reveals that it is difficult to ascertain what was actually administered and what was actually measured.  The example refers to “co-administered” but fails to disclose what was “co-administered” (likely OPLS with GAA, but the specification doesn’t clearly disclose such).  “Mean free GAA” was measured, but the source of the sample from which it is measured, and the units of measurement, are not disclosed.  It appears, however, that “co-administration” at the same site just 5 minutes apart, showed a significantly decreased effect when the experimental animals were subsequently rechallenged with the antigen.  And note that extrapolating the loss of effectiveness at 5 minutes time difference to the 24 hours of Claim 1, it can be seen that no effect would be expected at significantly less than the 24 hours of the claim (now 60 minutes).  Regardless, the specification fails to disclose how the reported results pertain to the induction of immune tolerance.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the unpredictability of the claimed method, and the minimal showing of the specification, it would take undue trials and errors to practice the claimed invention.

Applicant’s arguments filed 8/19/20 have been fully considered but are not found persuasive.  Applicant argues that the amended claims are enabled.  Applicant cites the newly submitted 1.132 declaration of Inventor Balu-Iyer.  Said declaration will be considered here.

When considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP 716.01(c)). 
 
Regarding the Declarant’s interest in the outcome, said Declarant is an Inventor and an employee of the assignee, and therefore has an obvious interest in the outcome of the case.  Regarding the factual support provided, it must be noted that 

the Inventor has provided nothing but his own opinion that his invention is patent eligible.

Confusingly, the Inventor opines:
“It should be noted that the reduction or decrease in effect that the Examiner is referring to in Example 14 is in fact a reduction in the titer of the GAA antibodies. That means what is being seen is an induction of immune tolerance to GAA (i.e., lower titer). As discussed in the next point, it is reasonable to expect a similar effect in reduction of titer if the two are administered 60 minutes apart.”

The Inventor offers absolutely no support for his opinion.  No mention of antibody titer is made in the example.

Contradictorily, the Inventor, on the one hand, opines:
“In my opinion, it is reasonable to expect the OPLS and the antigen to be in the subcutaneous space for 60 minutes because of the lack of significant blood supply and lymphatic flow and the presence of extracellular matrix in the subcutaneous space, all of which would hinder rapid dissipation of administered agents”,
while on the other the Inventor finds it,
“…surprising that the OPLS and the antigen, when administered independently to the subcutaneous space were able to induce tolerance. This is because induction of immune tolerance was previously observed when the two were administered as a complex.”

The results cannot be both “reasonable” and at the same time “surprising”.

The Inventor alleges similar results employing factor VIII.

Incredibly, the Inventor fails to provide said results.

U.S. Patent No. 7,351,688 (of record) proposes a mechanism of action for complexed factor VIII and OPLS:
“It is considered that this decreases immunogenicity by (1) reducing aggregate formation, (2) decreasing the frequency of administration (the complexes alter the clearance mechanism thus by providing longer circulation time) and/or (3) shielding and altering the conformation of the epitope region and/or (4) carrier properties that include preferential cellular uptake. The improved pharmaceutical properties of the complex such as stability, altered clearance mechanism to increase circulation time and reduced antigenicity and immunogenicity is an unexpected observation,”

None of these properties apply to uncomplexed first and second composition of the instant claims.  Also note that many of these properties, e.g., reduced aggregation, may apply only to, or specifically to, factor VIII.


6.   No claim is allowed.

7.   All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 1/20/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644